DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-6, 10-14, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al US 20140187153.
As to claims 1, 13, 16, Zhu teaches a near-field communications circuit (see fig. 1, 30, paragraph 0021-0023, The NFC device 30 is configured to communicate with an adjacent NFC device 60 or terminal that is part of the communications system 10 based upon proximity thereto using NFC communications), comprising: a near-field communications controller (see fig. 1, 46, paragraph 0024, The NFC control circuit 40 includes a processor 46 to operate the antenna switch circuit 42 based upon the received signal strength and the capacitance values provided by the capacitive sensing circuit 44) ; a matching network (see fig. 1, 82; paragraph 0031, The NFC control circuit 40 further includes an NFC antenna tuning circuit 82 coupled between the NFC transceiver 32 and the antenna switch circuit 42. The NFC antenna tuning circuit 82 provides different amplitude and phase modulated transmit signals in the reader mode, and different load modulation signals in the card emulation mode to the respective NFC antenna 34, 36), and a switch wherein the switch comprises one or more inputs coupled to one or more outputs of the near-field communications controller via the matching network, and a plurality of outputs, each output configured to couple the switch to a corresponding one of a plurality of near-field communications antennas (see fig. 1, 42, paragraph 0024, The NFC control circuit 40 includes an antenna switch circuit 42 coupled between the NFC transceiver 30 and the NFC antennas 34, 36, and a capacitance sensing circuit 44 coupled to the NFC antennas. The NFC control circuit 40 includes a processor 46 to operate the antenna switch circuit 42 based upon the received signal strength and the capacitance values provided by the capacitive sensing circuit 44).
As to claims 2, 14, 17, Zhu teaches wherein: the one or more inputs of the switch are a pair of inputs (see fig. 1, 82, 42, wherein the inputs of antenna tuning 82 into switch 42; paragraph 0031, The NFC control circuit 40 further includes an NFC antenna tuning circuit 82 coupled between the NFC transceiver 32 and the antenna switch circuit 42) the one or more outputs of the near-field communications controller are a pair of outputs (see fig. 1, 46, 82, 42, wherein the controller output 46 to antenna tuning 82  and switch 42, paragraph 0031, The NFC control circuit 40 further includes an NFC antenna tuning circuit 82 coupled between the NFC transceiver 32 and the antenna switch circuit 42. The NFC antenna tuning circuit 82 provides different amplitude and phase modulated transmit signals in the reader mode, and different load modulation signals in the card emulation mode to the respective NFC antenna 34, 36); and the plurality of outputs comprises a plurality of pairs of outputs, each pair of outputs configured to couple the switch to the corresponding one of the plurality of near-field communications antennas (see fig .1, 42, 34, 36, wherein the switch output coupling to antennas 34, 36, paragraph 0024, The NFC control circuit 40 includes an antenna switch circuit 42 coupled between the NFC transceiver 30 and the NFC antennas 34, 36, and a capacitance sensing circuit 44 coupled to the NFC antennas. The NFC control circuit 40 includes a processor 46 to operate the antenna switch circuit 42 based upon the received signal strength and the capacitance values provided by the capacitive sensing circuit 44).
As to claim 3, Zhu teaches wherein the matching network comprises at least one variable capacitor controllable to vary an output impedance of the matching network (see fig. 1, 82, paragraph 0031, The NFC control circuit 40 further includes an NFC antenna tuning circuit 82 coupled between the NFC transceiver 32 and the antenna switch circuit 42. The NFC antenna tuning circuit 82 provides different amplitude and phase modulated transmit signals in the reader mode, and different load modulation signals in the card emulation mode to the respective NFC antenna 34, 36).
As to claim 4, Zhu teaches wherein each of the at least one variable capacitor has a control input for modifying its capacitance value (see fig. 1, 82; antenna tuning, 46, paragraphs 0024, 0031, The NFC control circuit 40 further includes an NFC antenna tuning circuit 82 coupled between the NFC transceiver 32 and the antenna switch circuit 42. The NFC antenna tuning circuit 82 provides different amplitude and phase modulated transmit signals in the reader mode, and different load modulation signals in the card emulation mode to the respective NFC antenna 34, 36).
As to claim 5, Zhu teaches wherein the near-field communications controller is configured to tune a capacitance value of the at least one variable capacitor using each control input (see fig. 1, 46, paragraph 0024, The NFC control circuit 40 includes a processor 46 to operate the antenna switch circuit 42 based upon the received signal strength and the capacitance values provided by the capacitive sensing circuit 44; The NFC control circuit 40 further includes an NFC antenna tuning circuit 82 coupled between the NFC transceiver 32 and the antenna switch circuit 42. The NFC antenna tuning circuit 82 provides different amplitude and phase modulated transmit signals in the reader mode, and different load modulation signals in the card emulation mode to the respective NFC antenna 34, 36).
As to claims 6, 18, Zhu teaches wherein the matching network comprises a first variable capacitor comprising: a first terminal coupled to one output of the one or more outputs of the near-field communications controller; and a second terminal coupled to one input of the one or more inputs of the switch (see fig. 1, 82; antenna tuning, 46; controller, switch 42, paragraphs 0024, 0031; The NFC control circuit 40 includes a processor 46 to operate the antenna switch circuit 42 based upon the received signal strength and the capacitance values provided by the capacitive sensing circuit 44; The NFC control circuit 40 further includes an NFC antenna tuning circuit 82 coupled between the NFC transceiver 32 and the antenna switch circuit 42. The NFC antenna tuning circuit 82 provides different amplitude and phase modulated transmit signals in the reader mode, and different load modulation signals in the card emulation mode to the respective NFC antenna 34, 36).
As to claim 10, Zhu teaches a near-field communications device comprising: the near-field communications circuit of claim 1; a microcontroller unit, coupled to the near-field communications controller and to the switch (see fig. 1, 25; general processor; 46; processor, 42; switch, paragraph 0028, Depending on the configuration of the adjacent NFC device 60, the NFC device 30 operates in either a reader mode or a card emulation mode. A mode control signal from the general processor 25 to the processor 46 in the NFC control circuit 40 places the NFC device 30 in either the reader mode or the card emulation mode) and a plurality of near-field communications antennas (see fig. 1, 34, 36, paragraphs 0023, 0024, The NFC control circuit 40 includes an antenna switch circuit 42 coupled between the NFC transceiver 30 and the NFC antennas 34, 36, and a capacitance sensing circuit 44 coupled to the NFC antennas.).
As to claims 11, 12, Zhu teaches wherein the microcontroller unit is coupled to the switch via a communications bus and wherein the microcontroller unit is configured to control the switch (see fig. 1, 25; general processor; 46; processor, 42; switch, paragraph 0028, Depending on the configuration of the adjacent NFC device 60, the NFC device 30 operates in either a reader mode or a card emulation mode. A mode control signal from the general processor 25 to the processor 46 in the NFC control circuit 40 places the NFC device 30 in either the reader mode or the card emulation mode).
As to claim 19, Zhu teaches wherein: each of the plurality of antenna interface ports comprises a pair of signal lines (see fig .1, 42, 34, 36, wherein the switch output coupling to antennas 34, 36, paragraph 0024, The NFC control circuit 40 includes an antenna switch circuit 42 coupled between the NFC transceiver 30 and the NFC antennas 34, 36, and a capacitance sensing circuit 44 coupled to the NFC antennas. The NFC control circuit 40 includes a processor 46 to operate the antenna switch circuit 42 based upon the received signal strength and the capacitance values provided by the capacitive sensing circuit 44); and the first port of the tunable antenna matching network comprises a differential port (see paragraph 0031, The ANT1 and ANT2 differential outputs provide a modulated signal to an NFC antenna when the NFC device 30 is in the reader mode, and conducts load modulation when the NFC device 30 is in the card emulation mode. Alternatively, the ANT1 and ANT2 outputs may be configured as a common-mode output).
Allowable Subject Matter
2.	Claims 7-9, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 7, the applied reference fails to teach wherein the matching network further comprises a second variable capacitor comprising: a first terminal coupled to the second terminal of the first variable capacitor; and a second terminal coupled to a voltage rail.
As to claim 15, the applied reference fails to teach further comprising: prior to attempting to establish near-field communications using the first near-field communications antenna, adapting a capacitance value of at least one variable capacitor of the matching network to an impedance of the first near-field communications antenna; and after attempting to establish near-field communications using the first near-field communications antenna and prior to attempting to establish near-field communications using ST-19-PRE-o958USot-27-the second near-field communications antenna, adapting the capacitance value of the at least one variable capacitor of the matching network to an impedance of the second near-field communications antenna.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday)
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T LE/Primary Examiner, Art Unit 2649